DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/20, 6/24/21 are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 13 which is dependent of claim 12 must be shown or the feature(s) canceled from the claim(s). Specifically, claim 12 recites that the first conductive layer is in contact with the second substrate (as in Fig. 10) and claim 13 recites that the first substrate is in contact with the second conductive layer (as in fig. 11).  However, these appear to be two different embodiments.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
Claim 3 is objected to because of the following informalities:  
  Re claim 3, replace “conductive” with “conductive layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the first substrate is in contact with the second conductive layer”.  Claim 13 is dependent on claim 12.  Claim 12 recites that the first conductive layer is in contact with the second substrate (as in Fig. 10) and claim 13 appears to recite the structure of fig. 11.  Therefore, these appear to be two different embodiments and it is unclear how the elements are connected together. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stakenborg et al., US 20120064567 
Regarding claim 1, Stakenborg discloses a detector comprising: 
a substrate (Fig. 27; structure 280) comprising a first surface and a second surface opposite to the first surface (Fig. 7; structure 280 comprises a bottom surface and a top surface);  
a funnel-shaped recess (Fig. 27; 280 comprises an open tapered part which is considered a funnel-shaped recess) extending from the second surface of the substrate to the first surface of the substrate (Fig. 27; tapered shape of 280 is from the top to bottom surface);  
a conductive layer (Fig. 27; transistor layer 9) disposed below the first surface of the substrate (layer 9 is below structure 280);  

a first through via (Fig. 27; hole 2) extending through the conductive layer and the insulating layer (as shown in fig. 27; hole 2 extends through layers 7 and 9), and coupled to the funnel-shaped recess (hole 2 is coupled to tapered structure 280). 
 	Regarding claim 2, Stekenborg discloses wherein the conductive layer comprises a metal layer or a doped semiconductor layer (Para [0119]; transistor types may be bjt, mosfet, etc. which have doped regions such as emitter, base, collector). 
 Regarding claim 5, Stakenborg discloses wherein the funnel-shaped recess has an upper opening in the second surface (Fig. 27; top surface having an upper opening) and a lower opening in the first surface (Fig. 27; bottom surface of 280 having open region), and a width of the upper opening is greater than a width of the lower opening (Fig. 27; 280 is tapered therefore the upper opening is greater than lower opening). 
 	Regarding claim 6, Stakenborg discloses wherein the first through via has a width (Fig. 27; hole 2 has a width), and the width of the through via is less than the width of the lower opening of the funnel-shaped recess (Fig. 27; hole 2 is smaller than bottom part of tapered structure 280). 
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merz et al., US 20130334619 

    PNG
    media_image1.png
    367
    794
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    326
    737
    media_image2.png
    Greyscale

Regarding claim 7, Merz discloses a detector (Fig. 1d; see annotated figure 1d above) comprising:
a substrate comprising a first surface and a second surface opposite to the first surface (Figs. 1a, 1d; dielectric layer 32 as shown in figure above);
a funnel-shaped recess extending from the second surface of the substrate to the first surface of the substrate (Fig. 1d; tapered shape of the layer 32 is considered a funnel shape and it extends from top to a bottom surface);
a conductive layer disposed below the first surface of the substrate (Fig. 1d; a metal layer 31 is below the dielectric layer 32);
an insulating layer disposed between the substrate and the conductive layer (Fig. 1d; additional dielectric layer 32 is an insulating layer as it insulates the metal layers form each other, See para [0032]); and

wherein the funnel-shaped recess has an upper opening in the second surface and a lower opening in the first surface (Fig. 1d; recess has different widths in a top to bottom direction therefore it is considered an upper and lower opening), and a width of the upper opening is greater than a width of the lower opening (Fig. 1d; recess gets narrower toward bottom of substrate); further comprising a second through via extending through the conductive layer and the insulating layer (Fig. 1d; 4 vias are shown), wherein the second through via is separated from the first through via and coupled to the funnel-shaped recess (Fig. 1d; vias 33 are separate), a width of the first through via and a width of the second through via are less than the width of the lower opening of the funnel-shaped recess (Fig. 1d; as shown, vias 33 are smaller in size than the recess). 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stakenborg et al., US 20120064567 in view of Shim et al., US 20120325664
Regarding claim 3, Stakenborg is silent wherein the conductive [layer] has a pattern, and the insulating layer is exposed through the pattern. However, Shim is in the field of particle 
 	Regarding claim 4, Stakenborg in view of Shim discloses all the limitations of claim 3.  Shim further discloses wherein the pattern of the conductive layer comprises a first portion and a second portion (Fig. 4L; graphene 49 is divided into electrodes 40, 45, See Para [0102]), and the first portion and the second portion are separated from each other by the first through via (Fig. 4L; hole 15 is through electrode 40, 45). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Shim into Stakenborg for the benefit of providing a sensor which is small, thereby allowing it to be used in spaces which are compact.
 
Claim 8-11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks, US 20030121313 in view of Peng et al., US 10,385390
Regarding claim 8, Sparks discloses a detection device (Fig. 3; filtering device 10), comprising: 
a first detector (Figs. 1- 3; uppermost substrate 12 and electrode 20, 22 combination), comprising: 
a first substrate having a first recess (Fig. 3; substrate 12 with tapered recess 30);  

a first insulating layer disposed between the first substrate and the first conductive layer (Para [0021]; “If the substrate 12 is formed of silicon or another conductive or semiconductive material, the upstream surface 16 on which the electrodes 20 and 22 are formed is preferably oxidized or otherwise provided with an electrically insulating layer prior to the deposition of the electrodes 20 and 22”); and 
a first through via extending through and coupled to the first recess (Fig. 3; uppermost surface has two vias 14);  and 
a second detector (Fig. 3; middle or lowermost substrate 12/ electrode combination), comprising: 
a second substrate having a second recess (Fig. 3; middle or lowermost substrate 12 with tapered recess 30);  
a second conductive layer (Fig. 1-3; electrode 20 or 22 of middle or lowermost detection devices);  
a second insulating layer disposed between the second substrate and the second conductive layer (Para [0021]; “If the substrate 12 is formed of silicon or another conductive or semiconductive material, the upstream surface 16 on which the electrodes 20 and 22 are formed is preferably oxidized or otherwise provided with an electrically insulating layer prior to the deposition of the electrodes 20 and 22);  and 
a plurality of second through vias extending through and coupled to the second recess (Fig. 3; four vias on middle detector or six vias on lower detector being the second through vias), wherein the first through via has a first width (as shown in Fig. 3; vias 14 of uppermost device has a width), each of the second through vias has a second width, and the second width is less 
 	Sparks is silent in wherein a portion of the first insulating layer is exposed through a bottom of the first recess, the through via extending through the first conductive layer and the first insulating layer, wherein a portion of the second insulating layer is exposed through a bottom of the second recess and wherein the second through vias extending through the second conductive layer and the second insulating layer.  However, Peng in in the field of fluid detection devices and teaches a detection device having an insulting layer (Fig.1; layer 102) disposed between a conductive layer and a substrate (Fig. 1; layer 102 is between substrate 101 and graphene layer 104), wherein a portion of the insulating layer is exposed through a bottom of a first recess of the substrate (Fig. 1; layer 102 extends to a middle portion of open window area 150), and a through via extending through the conductive layer and the insulating layer (Fig. 1; nanopore is drilled through layers 102 and 104).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the structure of the via holes in relation to insulating/ conductive layers as taught by Peng into the multi substrate device of Sparks for the benefit of providing the device with a single and integrated conductive layer thereby manufacturing a device having less materials or elements. 
Regarding claim 9, Sparks discloses wherein a sum of the second widths of the plurality of second through via is equal to or greater than the first width of the first through via (Fig. 3; sum of all widths of the four widths is greater than one width of the uppermost layer as the 
 	Regarding claim 10, Sparks discloses wherein the first detector and the second detector are separated from each other (uppermost and lowermost are separated from each other). 
 	Regarding claim 11, Sparks discloses wherein the first detector and the second detector are contact with each other (Fig. 3; middle and uppermost are in contact with each other as their substrates are bonded together, para [0022]). 
 	Regarding claim 17, Sparks discloses wherein the first conductive layer and the second conductive layer comprise different materials (Para [0021]; electrodes can comprise either platinum or iridium materials). 
 
Allowable Subject Matter
Claim 12-16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, prior art does not disclose or suggest: “wherein the first conductive layer is in contact with the second substrate” in combination with all the limitation of claim 12. 
Claims 13 is dependent on claim 12 and is therefore also objected to for reasons stated and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Regarding claim 14, prior art does not disclose or suggest: “a dielectric layer disposed below the second substrate, wherein the dielectric layer comprise a plurality of holes, and each of 
Claim 15 is dependent on claim 14 and therefore is also objected to for reasons stated.
Regarding claim 16, prior art does not disclose or suggest: “wherein the first substrate is in contact with the second substrate, the first conductive layer is in contact with the second conductive layer, and the first insulating layer is in contact with the second insulating layer” in combination with all the limitation of claim 16.
Claims 21-23 are allowed.
Regarding claim 21, prior at does not disclose or suggest: “wherein the first detector and the second detector are coupled to each other, and the second substrate is in contact with the first conductive layer” in combination with all the limitations of claim 21. 
Claims 22-23 are dependent on claim 21 and are therefore also objected to for reasons stated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FEBA POTHEN/            Examiner, Art Unit 2868